Citation Nr: 1214696	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for arthritis of the right leg.

7.  Entitlement to service connection for arthritis of the left leg.

8.  Entitlement to service connection for multiple joint arthritis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and D.B. 


ATTORNEY FOR THE BOARD

Michael Martin, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1965 to May 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2005 by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office.  The case later came under the jurisdiction of the RO in Winston-Salem, North Carolina.

A hearing was held at the RO before the undersigned Veterans Law Judge in October 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he developed respiratory disorders and heart disease as a result of an episode during service in which he was exposed to extremely cold temperatures and developed pneumonia.  He also asserts that being exposed to smoke while receiving firefighter training in service also affected his lungs.  The Veteran further contends that he has arthritis which was caused or aggravated by marching in cold weather during service.  

The Veteran's service treatment records cannot be located.  The Board recognizes there is a heightened duty to assist in such circumstances.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the Veteran's service treatment records have been destroyed. See Russo v. Brown, 9 Vet. App. 46 (1996).

During the hearing, the Veteran testified that after he developed pneumonia during service, he was hospitalized for a week at the Great Lakes Naval Hospital.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist. 

The Board also notes that the Veteran submitted a completed a National Archives and Records Administration Form 13055 (Request For Information Needed to Reconstruct Medical Data).  Although the RO concluded in a deferred rating decision of November 2008 that it would be futile to attempt further development, the Board is of the opinion that in light of the heightened duty to assist, an attempt should be made to develop service records based on the information contained in the Form 13055.  The RO should contact the NPRC and request the Veteran's medical, dental, surgeon general office, and sick and morning reports. See Smith v. Derwinski, 2 Vet. App. 147   (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (finding that if a veteran's service treatment records are not available, VA has a heightened duty to assist the veteran in the development of the claim); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that where a veteran's service treatment records are not available through no fault of his or her own, VA has a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule). 

The Board also ntoes that the claims file includes a printout of Social Security Administration (SSA) data indicating that the Veteran began receiving disability benefits from that agency in April 2004.  Although the claims file includes some records pertaining to the Social Security claim, such as an examination report from the North Carolina Department of Health and Human Services Disability Determination Service, it does not appear that the entire file was obtained from the Social Security Administration.

Where VA has notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand, the RO/AMC should request records from SSA pertaining to the claim for disability benefits. 

During the hearing, the Veteran reported receiving treatment for respiratory problems from the Wilson Memorial Hospital approximately 1977.  He also reported treatment by a doctor named Sox in Kenly, North Carolina.  Those records should be obtained for consideration.  The Veteran also reported receiving recent treatment at VA Medical facilities located at Winston-Salem, Salisbury, Raleigh and Ashville.  Relevant ongoing VA medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  If the RO determines that this statutory standard has been met in seeking to obtain copies of the Veteran's service treatment records, the RO must provide to the Veteran an explanation of its efforts to obtain the records and explain that this statutory requirement has been met. Otherwise, further efforts must be made to obtain the records

Finally, the Board notes that VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159 (c)(4) (2011). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006). 

In light of the confirmed post service diagnoses of respiratory problems and arthritis, as well as the Veteran's assertions of experiencing respiratory and joint problems and symptoms in service, as well as his assertions of continuing problems following service, the Board finds that the factors set out in McLendon have been satisfied, thus requiring that VA afford the Veteran a VA examination that addresses the etiology of his claimed respiratory disorders and arthritis. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization in at the Great Lakes Naval Hospital.  The Board notes that service hospitalization records are sometimes stored separately from the Veteran's other service medical records, and a specific request should be made for such separately stored hospitalization records. 

2.  Using the information provided on the NARA Form 13055, the RO must request the Veteran's medical, dental, surgeon general office records, and sick and morning reports, noting that this is a case in which the service treatment records have been lost. 

3.  The RO/AMC should obtain a copy of the Veteran's SSA disability records and associate them with the claims file.  

4.  Obtain relevant VA treatment records from VA Medical facilities at Winston-Salem, Salisbury, Raleigh and Ashville, and obtain any records from the Wilson Memorial Hospital in 1977 and from treatment by a doctor named Sox in Kenly, North Carolina.

5. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed respiratory/heart disability.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each pulmonary disability present at any time during the pendency of this claim that the disability originated during the period of active service or is otherwise etiologically related to active service.  The examiner should discuss possible alternative causes such as the Veteran's history of smoking as much as two packs a day for forty years.  The examiner should also offer an opinion with respect to any heart disorder which is found.

A complete rationale for all opinions expressed must be provided. 

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his arthritis problems.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  The examiner should then be requested to provide an opinion as follows: 

Whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran's arthritis is related to his active duty service, to include his duties during cold weather training. The examiner should discuss possible alternative causes such as aging or post-service motor vehicle accidents.

A rationale for any opinion advanced should be provided. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

7.  The RO should then readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


